     Case 8:18-cv-00895-SJO-AS Document 15 Filed 03/07/19 Page 1 of 2 Page ID #:87



1    Todd M. Friedman (216752)
2    Adrian R. Bacon (280332)
     Law Offices of Todd M. Friedman, P.C.
3
     21550 Oxnard St., Suite 780
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7    abacon@toddflaw.com
     Attorneys for Plaintiff
8

9                      UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
10

11                                                    )
     Dan DeForest,                                    )
12                                                       Case No.:
                                                      )
13   Plaintiff,                                       ) 8:18-cv-00895-SJO-AS
14
                                                      )
     vs.                                              )
15                                                    ) NOTICE OF SETTLEMENT
16
     Global Exchange Vacation Club dba                )
     Sunset Getaways; and DOES 1 through              )
17   10, inclusive,                                   )
18                                                    )
     Defendants.                                      )
19

20          NOW COMES THE PLAINTIFF by and through their attorney to
21   respectfully notify this Honorable Court that this case has settled. Plaintiff request
22   that this Honorable Court vacate all pending hearing dates and allow sixty (60)
23   days with which to file dispositive documentation. Dispositional documents will
24
     be forthcoming. This Court shall retain jurisdiction over this matter until fully
25
     resolved.
26
     Dated: March 7, 2019             Law Offices of Todd M. Friedman, P.C.
27

28                                                       By: s/ Adrian R. Bacon
                                                            Adrian R. Bacon, Esq.


                                       Notice of Settlement - 1
     Case 8:18-cv-00895-SJO-AS Document 15 Filed 03/07/19 Page 2 of 2 Page ID #:88



1
                               CERTIFICATE OF SERVICE
2

3    Filed electronically on March 7, 2019, with:
4
     United States District Court CM/ECF system
5

6
     Notification sent electronically on March 7, 2019 to:

7    To the Honorable Court, all parties and their Counsel of Record
8

9
                              By: s/ Adrian R. Bacon
10                             Adrian R. Bacon, Esq.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Settlement - 2
